1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     ANNE M. KAY,                                          Case No.: 19cv209-MMA (BLM)
11
                                                           ORDER GRANTING JOINT
12                                      Plaintiff,         MOTION TO EXTEND TIME FOR
     v.                                                    PLAINTIFF TO FILE MOTION TO
13                                                         AUGMENT THE
     HARTFORD LIFE AND ACCIDENT                            ADMINISTRATIVE RECORD AND
14   INSURANCE COMPANY,                                    TO DETERMINE SCOPE OF
                                                           REVIEW
15
                                     Defendant.            [Doc. No. 18]
16
17         On January 15, 2020, the parties filed a joint motion to extend time for Plaintiff
18   Anne M. Kay (“Plaintiff”) to file her motion to augment the Administrative Record and
19   to determine the scope of de novo review in this Employee Retirement and Income
20   Security Act of 1974 (“ERISA”) action. See Doc. No. 18. Upon due consideration, good
21   cause appearing, the Court GRANTS the joint motion. Plaintiff must file her motion to
22   augment the Administrative Record and to determine the scope of de novo review on or
23   before January 27, 2020.
24         IT IS SO ORDERED.
25   Dated: January 16, 2020
26                                                    _____________________________
27                                                    HON. MICHAEL M. ANELLO
                                                      United States District Judge
28

                                                     -1-                    19cv209-MMA (BLM)
